Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
 
This Agreement, made and entered into on January 11, 2012 by and between Raymond
James Financial, Inc (“Employer”) and John Carson (“Employee”), is hereby
amended and restated as of April 20, 2012.
 
WHEREAS, Employee and Employer desire to enter into an employment relationship
on the terms and conditions set forth in this agreement (“Agreement”), and
 
WHEREAS, Employee has been employed by Alpha and Company Inc. (“Alpha”) for
approximately ___ years and over that time period has obtained a significant
amount of Employer Confidential Information (as defined below) and as a member
of Alpha’s senior management has significant influence and persuasion over
Alpha’s employees, and
 
WHEREAS, Employee is being employed by Employer in conjunction with the
execution of an agreement by Raymond James Financial, Inc. (“RJF”), and Rho
Financial Corporation, wherein upon consummation of the transactions described
therein (collectively, the “Transaction”), RJF will own all of the outstanding
shares of Alpha (“Stock Purchase Agreement”), and
 
WHEREAS, this Agreement is a critical component of RJF’s decision to execute the
Stock Purchase Agreement and Employer is relying upon Employee’s agreement to
abide by the terms and conditions herein.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, Employer and Employee agree as follows:
 
1. Employment Term. Employer agrees to employ Employee under the terms of this
Agreement, and Employee agrees to be so employed, for a two (2) year term
commencing on the date of consummation of the Transaction and terminating on the
second anniversary thereof (“Employment Term”), for the purpose of Employee
rendering services to Employer.
 
2. Conditions to Employer’s and Employee’s Obligations. It is a condition
precedent to Employee’s employment and continued employment under this Agreement
that:
 
(a) The Stock Purchase Agreement referenced above is fully executed, and the
Transaction anticipated under the Stock Purchase Agreement is consummated. In
the event that the Stock Purchase Agreement is not executed and/or the
Transaction is not consummated, this Agreement will be null and void.
 
(b) Employee holds and maintain in good standing (without limitations) all
licenses, permits and certifications necessary to carry out Employee’s duties
for Employer.
 
(c) Employee shall have no obligation under this Agreement in the event that the
Stock Purchase Agreement is not executed and/or the Transaction is not
consummated by September 31, 2012 (or such later date as agreed to by Employee),
or if prior to the consummation of the Transaction, Employee’s employment with
Alpha is terminated as a result of his death or disability.
 

 
 

--------------------------------------------------------------------------------

 

 
 
3. Employee Representation:  Employee acknowledges and agrees that this
Agreement contains Employer’s confidential and proprietary information and,
therefore, constitutes Employer’s Confidential Information (as defined below).
Accordingly, Employee represents and agrees that Employee will not disclose this
Agreement to anyone except for Employee’s tax, legal or other advisors or family
members, except as otherwise provided by law and in paragraph 10(g) below.
Employee further represents and agrees that Employee will abide by all of the
requirements set forth in Section 11 below with respect to the disclosure of
Confidential Information pursuant to an order of a court of competent
jurisdiction or other judicial authority.
 
4. Compensation.
 
(a) For services rendered under this Agreement, Employee shall receive a salary
of $300,000 per annum and bonuses as follows for the Employment Term.  For the
period April through September 2012, Employee will be eligible for a guaranteed
bonus of $100,000, and a bonus of $1.25 million subject to satisfaction of the
Retained Revenue Performance Metric, both payable in December 2012.  For the
period October 2012 through September 2013, Employee shall receive a guaranteed
bonus of $2.7 million (“2013 Bonus”), payable in December 2013.  For the period
October 2013 through March 2014, Employee shall receive a guaranteed bonus of
$1.35 million (“2014 Bonus”), payable in May 2014.  The 2013 Bonus and 2014
Bonus may be subject to performance metrics to the extent agreed by Employee and
Employer.  The salary and bonuses referenced above will be paid less any
applicable deductions and withholdings. In addition, any bonus awards in excess
of $250,000 shall be paid, in part, in RJF restricted stock units (RSU’s)
subject to the price, vesting and other provisions of RJF’s 2012 Stock Incentive
Plan then in effect. Furthermore, in order to receive any bonus awards, Employee
must be in an “active working status at the time of payment of such bonus award.
For purposes of this Agreement, “active working status” means that Employee has
not been terminated (or been given notice of Employee’s termination) or resigned
(or given notice of Employee’s resignation).
 
(b) In addition to the salary, bonus and restricted stock opportunity described
above, Employer shall provide Employee such other benefits as are routinely
provided by Employer to similarly-situated employees (e.g., paid vacation, group
health insurance, 401(k) plan).
 
(c) For purposes of this Agreement, the “Retained Revenue Performance Metric”
shall be deemed satisfied if, as determined by the Compensation Committee of
Employer’s Board of Directors, during Employee’s employment the “Retained
Revenue” results for the lines of business identified  in Sections 2.3(a)(i),
(ii) and (iii) of the Stock Purchase Agreement in the aggregate equal or exceed
for the performance period ending on the “Purchase Price Measurement Date” (as
defined in the Stock Purchase Agreement)  seventy-two percent (72%) of the “2011
Gross Revenues” as defined in Section 2.3(b) of the Stock Purchase Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
 
5. Conditions of Employment. Employee hereby accepts employment with Employer on
the terms and conditions set forth in this Agreement. Employee agrees that,
during the employment, Employee will devote full time and attention to the
rendition of services on behalf of Employer and to the furtherance of Employer’s
best interests. Any Employee outside business activities and investments must be
submitted in advance for approval by Employer. Employee agrees that any such
outside business activities and/or investments must not be competitive with
Employer and must not interfere with Employee’s duties to Employer under this
Agreement. Employee agrees that, in the rendition of services to Employer and in
all other aspects of Employee’s employment, Employee will comply with the
policies, standards, work rules, and regulations established by Employer from
time to time (including, without limitation, its “insider trading” prohibitions)
and with the applicable laws, regulations and codes of ethics relating to or
regulating the profession and the industry.
 
6. Employee’s Duties.
 
(a) Employee shall serve Employer as President, RJF, and shall generally have
similar responsibilities and job functions as currently performed by Employee
for Alpha and such other duties as may be assigned by Employer from
time-to-time. Employee will not engage in similar activity during Employee’s
employment except as an employee of Employer unless otherwise authorized in
writing by Employer.
 
(b) Employee shall have no authority to enter into any contracts or obligations
binding upon Employer except as such contracts or obligations shall be
specifically authorized by Employer.
 
7. Retention Bonus: Employee will be eligible to receive a special retention
bonus of $3.5 million dollars in RSU’s (“Retention Bonus”) to be granted on or
about the date of the next regularly scheduled RJF Board of Directors meeting
(“date of grant”).  Subject to satisfaction of the “Retained Revenue Performance
Metric,” the Retention Bonus shall vest and settle at the end of three (3) years
from the date of the grant.  Except as otherwise provided herein, the Retention
Bonus shall be subject to the pricing, and other provisions of RJF’s 2012 Stock
Incentive Plan in effect on the date of grant.  Again subject to satisfaction of
the Retained Revenue Performance Metric, if Employee is terminated by Employer
other than “for Cause,” (as defined below), or Employee resigns from employment
with Good Reason (as defined below), then the Retention Bonus RSU’s shall
continue to vest and settle on the third anniversary of the date of grant,
provided Employee is not in breach of the Non-Competition and Non-Solicitation
provisions set forth in Section 10 below on such scheduled date of
vesting/settlement, and Employee signs a severance agreement containing a
release of all claims against Employer (in a customary form to be supplied by
Employer to Employee). Notwithstanding the foregoing, nothing in this provision
is intended to extend the term of Employee’s employment set forth above or
otherwise alter the at will status of Employee’s employment.
 

 
 

--------------------------------------------------------------------------------

 

 
 
8. Termination.
 
(a) Employee’s employment under this Agreement may be terminated immediately by
Employer for Cause. “Cause” as used in this Agreement shall mean (1) Employee
ceases to be properly licensed/permitted/certified as necessary to perform
Employee’s duties for Employer (excluding where Employee provides satisfactory
justification for any such failure to remain licensed/permitted/certified and
any such period of non-compliance is immaterial, as determined by Employer in
good faith, and Employee cures such defect within 30 days) or (2) After notice
to Employee and a reasonable opportunity to cure, Employee shall fail to comply
in any material respect with the policies, standards, work rules, or regulations
established by Employer from time to time or (3) Employee shall fail to comply
diligently, carefully and satisfactorily with Employee’s obligations under this
Agreement, including fulfilling the duties described in Section 6 hereof, in any
material respect, as reasonably determined by Employer in good faith or (4)
Employee is arrested and charged with a felony or a criminal misdemeanor
alleging fraud, theft or other crime of integrity or (5) Employee is arrested
and charged with any other felony which materially compromises Employee’s
ability to perform services for Employer, as reasonably determined by Employer
in good faith or (6) Employee otherwise engages in activities that bring
Employer into public disrepute or (7) that causes or is reasonably expected to
cause material harm to Employer. In any such termination “for Cause,” Employee
shall receive only such salary as Employee has accrued through the date of
termination and nothing further. Employee’s employment under this Agreement, may
also be terminated as a result of Employee’s resignation for “Good Reason”
within sixty (60) days following the occurrence, without Employee’s express
written consent, of any of the following events: (A) a change in the geographic
location of Employee’s principal place of performance of his services hereunder
from Memphis, Tennessee that increases his one-way commute from his primary
residence at the time of such change by at least thirty (30) miles or (B) a
material breach by Employer of this Agreement, in each case, that is not cured
by Employer within thirty (30) days after receiving written notice from Employee
(specifying in detail the event or circumstances) with such notice having been
provided within thirty (30) days after Employee has knowledge that an event
constituting Good Reason has occurred. Any resignation by Employee for Good
Reason shall be treated as a termination by Employer other than “for Cause”. A
termination of employment at the end of the Employment Term shall be treated as
a resignation by Employee for Good Reason.
 

 
 

--------------------------------------------------------------------------------

 

 
 
(b) Employee’s employment under this Agreement may also be terminated
immediately by Employer for Cause or if for other than “for Cause” upon thirty
(30) days advance notice to Employee. If Employee is terminated by Employer
other than “for Cause,” or Employee resigns for “Good Reason”, Employee will
receive (1) any salary and guaranteed minimum bonus payments that Employee would
have otherwise received during the remaining Employment Term (in cash), (2) any
bonuses subject to performance metrics will be paid to the extent such
performance metrics are satisfied, and (3) any unvested RJF RSU’s issued to
Employee during the term of this Agreement including but not limited to the
Retention Bonus RSUs shall vest and settle in accordance with their original
vesting and settlement schedule, provided that Employee signs a severance
agreement containing a release of all claims against Employer (in a customary
form, to be supplied by Employer). Such severance benefits will be paid sixty
(60) days after the date of termination provided that Employer receives from
Employee the valid severance agreement and release and the release becomes
effective prior to such date, and shall be paid less any applicable deductions
and withholdings.  Notwithstanding the foregoing, in that event bonuses subject
to performance metrics shall be paid to the extent performance metrics are
satisfied pursuant to their payment terms.  Except as otherwise set forth
herein, Employee will not receive any additional salary or bonus amounts
whatsoever.
 
(c) If Employee wishes to resign employment under this Agreement, Employee must
provide ninety (90) days’ written notice to Employer. Employer may, at its
option, then place Employee on a paid leave of absence for the notice period
(during which period Employee will be paid only a pro-rated portion of
Employee’s annual salary) or, notwithstanding any other provisions of this
agreement or any Employer policies to the contrary, Employer may change
Employee’s duties and responsibilities in any manner as it deems appropriate
during the 90-day notice period. Employee will not receive any severance pay in
conjunction with a resignation of employment without Good Reason.
 
(d) On termination of this Agreement, or whenever requested by Employer,
Employee will immediately return to Employer all property, including keys, cell
phones, credit cards, access cards, passwords, file-access methods or protocols,
computers/laptops/PDAs (including all software, drives and peripherals), and all
originals and copies of documents, files or information (whether the
originals/copies are hardcopies or are stored on a computer drive or in any
electronic media) in Employee’s custody or control which Employee obtained from
Employer or any of its customers, vendors or employees (all documents, files and
information being returned unaltered and unencrypted).
 
9. Employer-Employee Relationship.
 
(a) Employee acknowledges that only Employer shall manage its business. The
hiring and firing of Employer’s other personnel shall be at the sole and
absolute discretion of Employer. Nothing herein contained shall be construed to
give Employee any interest in the tangible or intangible assets of Employer.
 
(b) Employee’s employment with Employee is on an at will basis.
 

 
 

--------------------------------------------------------------------------------

 

 
 
10. Non-competition and Non-solicitation.
 
(a) Employer and Employee agree that, due to Employer’s efforts, it is the owner
of numerous trade secrets and sensitive business information, and it has
developed significant goodwill among Employer’s customers, investors, employees
and the general public, and that each of those assets would be very valuable to
Employer’s competitors. Employer and Employee agree that Employee is or will be
given possession of such trade secrets and sensitive information, that Employee
will enjoy the benefits of Employer’s goodwill and that Employee will develop
valuable contacts and relationships with Employer’s customers, potential
customers, vendors, employees and members of the general public because of
Employee’s employment by Employer. Employee and Employer also acknowledge that
RJF’s willingness to enter into the Purchase Agreement is predicated upon the
continued services of Alpha’s key employees, including Employee. Therefore,
Employee and Employer agree that Employee will not without Employer’s prior
written consent:
 
(i) for the two-year Employment Term or for a one (1) year period after
Employee’s last day of employment in the event that Employee’s employment ends
during the Employment Term, whichever period ends later, engage with any
Competing Business, directly or indirectly, within a radius of 100 miles of any
Employer office, whether Employee is engaged with the Competing Business as an
employee, consultant, contractor, agent, owner, partner, member, joint venturer,
officer, director or stockholder; a “Competing Business” is any person or entity
that competes with Employer or is engaged in, or endeavoring to engage in any
business or service conducted or offered by Employer including, without
limitation, financial and investment advisory services and products, research or
development of financial products, corporate finance and capital markets
activities or which provides such advice/services that Employee provided on
behalf of Employer during the last twenty-four months of employment; however,
nothing in this Agreement prevents Employee from owning not more than 2% of the
equity of a publicly-traded entity;
 
(ii) for the two-year Employment Term or for a one (1) year period after
Employee’s last day of employment in the event that Employee’s employment ends
during the Employment Term, whichever period ends later, persuade or attempt to
persuade, directly or indirectly, any customer, vendor, contractor, or other
person or entity that has a relationship or potential relationship with Employer
to not do business with Employer, to cease doing business with Employer or to
otherwise alter a relationship with Employer; or
 
(iii) for two (2) years after the end of Employee’s employment by Employer
(whether or not the employment ends during or after the term of this Agreement),
solicit or induce, or assist others in soliciting or inducing, directly or
indirectly, any Employer employee, independent contractor or consultant, or
person known by Employee to be recruited by Employer to become an employee,
independent contractor or consultant, to end, modify or forego a relationship or
potential relationship with Employer or to work for or engage with any Competing
Business.
 

 
 

--------------------------------------------------------------------------------

 

 
 
(b) Furthermore, Employer and Employee agree that this Agreement constitutes
Employer’s Confidential Information (as defined below) and that during the
course of Employee’s employment and of being offered the opportunity to enter
into this Agreement, Employee has become familiar with, among other things,
valuable information about Employer’s business, customers and potential business
ventures. Therefore, in consideration of Employer’s offer of employment and
providing this Agreement, Employee agrees that if Employee executes this
Agreement prior to the execution of the Stock Purchase Agreement and/or prior to
the Transaction being consummated, and Employee revokes or otherwise cancels
(Cancelation) his or her acceptance of this Agreement at any time prior to the
transaction being consummated, and the transaction is subsequently consummated,
Employee will not, during the period between such Cancelation and:
 
(i) beginning on the date that the transaction is consummated and continuing
through twelve (12) month thereafter, engage with any Competing Business,
directly or indirectly, within a radius of 100 miles of any Employer office in
any capacity defined above in subsection (a)(i);
 
(ii) beginning on the date that the transaction is consummated and continuing
through twelve (12) months thereafter, persuade or attempt to persuade, directly
or indirectly, any customer, vendor, contractor or other person or entity that
has a relationship or potential relationship with Employer not to do business
with Employer, to cease doing business with Employer or to otherwise alter a
relationship with Employer; or
 
(iii) beginning on the date that the transaction is consummated and continuing
through twelve (12) months thereafter, solicit or induce, or assist others in
soliciting or inducing, directly or indirectly, any Employer employee,
independent contractor or consultant, or person known by Employee to be
recruited by Employer to become an employee, independent contractor or
consultant, to end, modify or forego a relationship or potential relationship
with Employer or to work for or engage with any Competing Business.
 
(c) Notwithstanding any other provisions of this section to the contrary, if
Employee’s employment with Employer is terminated on the second anniversary or
if Employee resigns more than two years after Employee’s execution of this
Agreement or if Employee’s employment is terminated by Employer other than “for
Cause” (as “Cause” is defined above) or Employee resigns for Good Reason at any
time, Employee will not be bound by the provisions of paragraphs 10(a)(i) and
10(a)(ii), above, but Employee will remain bound by paragraph 10(a)(iii).
 
(d) Employer and Employee agree that, if any portion of this section is held to
be unreasonable, arbitrary, or against public policy by any court or tribunal,
or if the applicable law on which this section is founded is changed in any
manner so as to limit its enforceability, the section shall be enforced against
Employee for a shorter period of time or in a smaller geographic area or
otherwise as is determined by the tribunal to be reasonable, non-arbitrary and
not against public policy.
 
(e) Employee agrees that Employee’s breach of any part of this section will not
be adequately compensated by monetary damages and, therefore, Employee consents
to the entering of an injunction to enforce this section. If Employer shall make
application for injunctive relief to enforce this section, then and in that
event the period of time for the application of the restrictive covenant shall
be tolled for a period commencing with Employee’s acts which create the claim
for injunctive relief and terminating with the date of final adjudication of the
petition for injunctive relief, if granted.
 

 
 

--------------------------------------------------------------------------------

 

 
 
(f) Employee agrees that the restrictions contained in this section are
reasonable and necessary to protect and preserve Employer’s legitimate business
interests. Employee agrees that the duration of the restrictions in this section
will be extended by, and their expirations tolled during, any period of time in
which Employee is in breach of the restrictions.
 
(g) Employee agrees to participate in an exit interview at the time of leaving
employment by Employer and, at that meeting, to disclose Employee’s future
business/employment plans and to reaffirm in writing Employee’s post-employment
obligations to Employer. Further, Employee agrees to notify potential employers
of Employee’s post-employment obligations to Employer under this Agreement.
 
11. Confidentiality.
 
(a) Employee will be dealing with Employer’s Confidential Information (as
defined below) that is Employer’s property, is used in the course of Employer’s
business and is critical to Employer’s success. Therefore, Employee agrees that,
including during and after employment by Employer, Employee will not at any
time, in any fashion, form, or manner, either directly or indirectly, disclose,
remove or communicate to any person or entity in any manner whatsoever any
Confidential Information of any kind, nature, or description without regard to
whether any or all such information would be deemed by Employee to be
confidential, material, or important except as such disclosure, removal or
communication is necessary in the ordinary course of Employee performing
services for Employer or is authorized in writing by Employer. Further, Employee
will take reasonable precautions to ensure that Confidential Information is not
improperly disclosed, removed or communicated by other employees.
 
(b) “Confidential Information” means information which is in print, audio,
visual, digital, electronically-stored or in other forms and formats which
Employer has acquired and keeps confidential or is not otherwise known publicly
or known to Employer’s competitors.  Confidential Information includes
Employer’s trade secrets, information about Employer’s business or potential
business ventures, the names and account information of Employer’s customers or
potential customers (e.g., customer lists, contact and account information),
business or marketing plans and strategies, financial data (including profit,
profit-margin and pricing data and information about the compensation Employer
obtains or has obtained for its products and services), business research
reports and data, operations processes, methodologies and innovations, personnel
files and information about Employer’s employees and applicants, or any other
non-public information concerning the business of Employer, its manner of
operation or its plans, processes, personnel or other data of any kind, nature,
or description which is maintained in confidence and provides competitive
advantage to Employer or would be hurtful to it if known by a Competing
Business. “Confidential Information” does not include any information known by
Employee prior to employment by Employer or information generally known to the
public or information which Employee is required to disclose pursuant to an
order of a court of competent jurisdiction or other judicial authority
(providing that, in the latter situation, Employee will provide Employer at
least three business days’ notice in writing of the disclosure obligation and
Employee takes reasonable steps to ensure that the information is disclosed only
subject to a protective order or under seal). Employer and Employee hereby agree
that, as between them, the Confidential Information is important, material and
confidential, and gravely affects the effective and successful conduct of
Employer’s business and its goodwill, and that any breach of the terms of this
section is a material breach of this Agreement that will subject Employee to
claims for substantial damages.
 

 
 

--------------------------------------------------------------------------------

 

 
 
(c) Employee and Employer agree that any inconsistency between the provisions of
this section and the provisions of Employer’s business ethics policy
Certification will be resolved in favor of the provision providing the greatest
protection for Employer’s confidential or trade secret information.
 
12. Death.  If Employee dies during the term of employment under this Agreement,
Employer shall pay to Employee’s estate (a) the salary which would otherwise
have been payable to Employee up to the end of the month in which death occurs,
and (b) a payment equal to a pro-rata amount of the bonus that likely would be
payable to Employee for that portion of the fiscal year that Employee had
completed based on the number of full months that Employee worked in such fiscal
year. Both the salary and bonus payments will be paid as soon as
administratively practicable subsequent to the date of Employee’s death, and
less any applicable deductions and withholdings. Any RSU’s awarded to Employee
prior to death pursuant to this Agreement shall immediately vest upon his death.
Employer shall have no further financial obligations to Employee or to his
estate.
 
13. Enforcement.
 
(a) Any dispute between Employer and Employee arising out of this Agreement or
Employee’s employment under this Agreement shall be resolved pursuant to the
arbitration procedures of the Financial Industry Regulatory Authority (“FINRA”)
and its Code of Arbitration Procedures then in effect. Simultaneously with the
institution of an arbitration proceeding by either party, Employer may at its
option file for an injunction seeking to restrain Employee’s breach (or
threatened breach) of this Agreement pursuant to paragraph 10(e), above. In any
such arbitration, a party shall be entitled to specific performance, injunctive
relief and all other remedies as determined by a panel of duly-appointed
arbitrators. Any dispute resolution proceedings between Employer and Employee
arising out of this agreement must be held in Memphis, Tennessee unless it shall
become necessary for Employer to institute proceedings in a different tribunal
or a different jurisdiction in order to obtain an order restraining or enjoining
Employee’s breach (or anticipated breach) of this Agreement.
 
(b) In the event it should become necessary for either party to retain the
services of an attorney to enforce the terms of this Agreement, or to appear in
any proceeding seeking a declaration of the parties’ rights under this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs, including any attorneys’ fees and costs incurred as a
result of appellate proceedings (regardless of the party initiating the appeal).
 
14. Miscellaneous.
 
(a) Employee represents that Employee is free to be employed by and perform
services tor Employer, that is, there are no legal or contractual restraints
arising from any prior employment or business activity which may limit
Employee’s activities on behalf of Employer and Employer represents that it has
the full authority to enter into this Agreement.
 
(b) This Agreement shall not supersede, replace or diminish Employee’s common
law obligations to Employer (both during and after employment).
 
(c) The performance and interpretation of this Agreement will be governed by the
laws of the State of Tennessee without reference to its conflicts of laws
principles.
 

 
 

--------------------------------------------------------------------------------

 

 
 
(d) Waiver by Employer of Employee’s breach of any provision of this Agreement,
or Employer’s waiver of a breach of any similar agreement with any other
employee of Employer, shall not operate or be construed as a waiver by Employer
of any subsequent breach by Employee. Further, any claims of Employee against
Employer will not relieve Employee of the post-employment obligations imposed by
this Agreement or constitute a defense to Employer’s enforcement of this
Agreement.
 
(e) This Agreement shall be binding upon and shall inure to the benefit of
Employer and Employee and their respective successors, heirs, and legal
representatives. Employee expressly agrees that Employer may assign this
Agreement without notice to or additional consent of Employee.
 
(f) Any notices required or permitted to be given under this Agreement shall be
sufficient if in writing and sent by registered or certified mail to the party
entitled to such notice.
 
(g) If any provisions of this Agreement are held to be unenforceable for any
reason by any court or tribunal, such unenforceability shall not affect the
remainder of this Agreement which shall remain in full force and effect and be
enforceable in accordance with its terms.
 
(h) As used in this Agreement, the term “Employer” shall mean Raymond James
Financial, Inc as well as its past, present and future (i) parents, subsidiaries
and affiliated organizations; (ii) insurers, benefit plans, trustees, and
benefit administrators and their respective pension, profit-sharing, savings,
health, trusts, and other employee benefit plans of any nature as well as their
respective trustees and administrators; (iii) directors, officers, employees,
agents, attorneys, representatives and shareholders as well as those of its
parents, subsidiaries and affiliated organizations and (iv) the heirs, personal
representatives, successors and assigns of the persons or entities described in
the preceding portions of this subparagraph.
 
15. Code Section 409A.
 
(a) Each payment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.  Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the regulations issued under Section 409A of the Code (the
“Treasury Regulations”) shall not constitute Deferred Compensation Separation
Benefits for purposes of Section 15(b) below, and consequently shall be paid to
Executive promptly following termination as required by Section 8(b) of this
Agreement. It is intended that all cash severance payments under this Agreement,
if any, satisfy the short-term deferral rule.
 

 
 

--------------------------------------------------------------------------------

 

 
 
(b) Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits (as defined in this Section 15(b)) will become
payable under this Agreement until Employee has a “separation from service”
within the meaning of Section 409A of the Code, and any proposed or final
regulations and guidance promulgated thereunder (“Section 409A”). Further, if
Employee is a “specified employee” within the meaning of Section 409A at the
time of Employee’s separation from service (other than due to Employee’s death),
and the severance payable to Employee, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits,
are considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”), such Deferred Compensation Separation
Payments that are otherwise payable within the first six (6) months following
Employee’s termination of employment will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Employee’s separation from service. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Employee dies following his or her separation from
service but prior to the six (6) month anniversary of his or her separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Employee’s death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit.
 
(c) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 15(b) above. For purposes of this
Section 15(c), “Section 409A Limit” will mean two (2) times the lesser of: (i)
Employee’s annualized compensation based upon the annual rate of pay paid to
Employee during Employee’s taxable year preceding the Employee’s taxable year of
Employee’s separation from service as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Employee’s separation from service occurs.
 
(d) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  Employer and Employee
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Employee under Section 409A.
 

 
 

--------------------------------------------------------------------------------

 

 
 
16. Entire Agreement. This Agreement and Employer’s annual business ethics
policy and certification contain the entire agreement between the parties
concerning Employee’s employment by Employer. The Agreement and the provisions
of this paragraph may not be changed or amended except by a subsequent agreement
in writing signed both by Employer and Employee.
 
 
 
IN WITNESS WHEREOF Employer and Employee have executed this Agreement.
 
 
/s/ John C. Carson,
Jr.                                                        Raymond James
Financial, Inc
Employee
 
Date:   April 25,
2012                                                          By: /s/ Paul C.
Reilly
 
  Date:   April 25, 2012
 